Case 1:20-cr-00042-RMB Document 18 Filed 08/06/20 Page 1of1
Case 1:20-cr-00042-RMB Document17 Filed 08/05/20 Page lofi

 

U.S. Department of Justice

United States Aitorney
Southern District of New York

 

By ECF

Honorable Richard M. Berman

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 
 

August Js. 2920 _

i
i
fF

“Vd ih ti

| ELECTRONICALLY FILED

:
poc#:
| DATE FILED: S{(e(2020_

lf adenine

: ar TT
| canoe

Re: United States v. Winder Casilla, 20 Cr. 42 (RMB)

Dear Judge Berman:

The Government has been informed that it is necessary to adjourn the status conference
cutrently scheduled for August 6, 2020, until September 9, 2020, at 11:00 AM. The Government
also has been informed that the defendant may seek to retain other counsel in this matter.

In light of the anticipated adjournment and potential change in defense counsel, the

Government respectfully requests that the Court exclude the time between August 6 and the next
conference date, pursuant to 18 U.S.C, § 3161(h)(7)(A), because it will allow the defendant time
to obtain other counsel, and for that counsel to review discovery and continue conferring with the

Government regarding a pretrial resolution.

The Government has conferred with current counsel for defendant, who consents to the

exclusion of time.

 

 

Time is excludtal pursuant 40
dn Speedy Thal Act for We

 

reasons set frth in this Byt

leber.

 

 

ce: Counsel of Record (via ECF)

SO ORDERED:
Date._% e/20a0 “Kecboursl A. Barenan vs

 

Richard M. Berman, U.S.D.J,.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney
Southern District of New York

AYA
Jarrod L. Schaeffer
Assistant United States Attorney
Tel: (212) 637-2270

 
